Citation Nr: 0809348	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the left knee.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975 and July 1980 to April 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO, which granted an increased rating from 10 to 20 percent 
for traumatic arthritis of the left knee as of the date his 
claim was received.

The veteran requested a hearing before the Board in his 
February 2006 VA Form 9. The RO scheduled a Travel Board 
hearing for May 2007, but the veteran failed to appear. He 
has not provided an explanation for his failure to appear or 
requested a new hearing. As such, the Board may proceed with 
appellate review.


FINDING OF FACT

The veteran's service-connected left knee arthritis is 
manifested by pain and slight limitation of flexion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for arthritis of the left knee have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

For an increased-compensation claim, section 5103(a) 
compliant notice must also meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id. (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory section 5103(a) notice error is presumed 
prejudicial, in which case the burden shifts to VA to 
demonstrate that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  To do this, VA must show that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id.  The Federal Circuit indicated that 
this was not an exclusive list of ways in which the 
presumption of prejudice may be rebutted.  See id.  The focus 
should be on whether the final Board decision is rendered 
essentially unfair as a result of the initial notice error. 
Vazquez-Flores, No. 05-0355, slip op. at 10 n.2;  see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) ("[I]n 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").   

Prior to and following the initial adjudication of his claim, 
the veteran was provided with letters dated in December 2004 
and March 2006, which notified him of the evidence he was 
expected to provide in support of his claim for increased 
compensation.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-121. The veteran was informed of the 
evidence that VA would seek to obtain and was provided 
examples of the types of evidence he could submit.  See 
Pelegrini II, supra; Vazquez-Flores, No. 05-0355, slip op. at 
5-6.  The December 2004 letter also asked him to provide any 
relevant evidence in his possession and told him that in 
order to substantiate his claim, the evidence must show that 
his service-connected disability had gotten worse.  Id.  The 
March 2006 letter further advised the veteran of how 
disability ratings are determined.  See Vazquez-Flores, 
supra.  It explained that a rating from 0 percent to as much 
as 100 percent would be assigned, based on the nature of the 
symptoms of the condition, severity and duration of the 
symptoms and the impact of the conditions and symptoms on 
employment.  See id.  

The Board notes that the March 2006 letter, which advised the 
veteran of how disability ratings are determined, was sent to 
him after the February 2005 rating decision.  The case was 
subsequently readjudicated by means of a June 2006 SOC and an 
October 2006 SSOC; thus, there was no deficiency in notice 
and a harmless error analysis is not necessary with respect 
to the notification of the rating criteria.  See Mayfield IV, 
at 1323; see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

Nevertheless, in view of Vazquez-Flores, the December 2004 
and March 2006 letters fall short of providing the veteran 
with adequate notice of what is necessary to substantiate his 
claim.  While the veteran was informed in the December 2004 
letter that the evidence must show that his service-connected 
disability had gotten worse, neither of the letters informed 
him that he must provide evidence demonstrating the effect 
that the worsening has on his employment and daily life.  
However, during the course of the 2006 VA examination 
performed in association with this claim, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life.  Also, in the VA Form 9 dated in 
February 2006, the veteran describes the impact of his 
worsened disability on his employment and daily life.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both at 
interview and in his own statement show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact it had on his employment and daily life.  As the 
Board concludes the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
did not affect the essential fairness of the adjudication.  
See Sanders, 487 F.3d at 889. 

Additionally, the December 2004 and March 2006 letters failed 
to provide general notice of the Diagnostic Codes setting 
forth the rating criteria used to determine entitlement to a 
higher disability rating.  The veteran is currently service-
connected for traumatic arthritis of the left knee, which is 
rated under DCs 5003 and 5010.  See 38 C.F.R. § 4.71a.  As 
discussed in more detail below, the rating of knee 
disabilities also requires consideration of other regulations 
and Diagnostic Codes, namely 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DCs 5256 through 5263.  The Board finds that any error in 
not providing notice of these Codes as required by Vazquez-
Flores was not prejudicial to the veteran.  The RO provided 
opportunities to undergo the necessary tests in December 2004 
and September 2006 and the veteran did so.  Given the nature 
of the veteran's claim and the fact that the RO afforded the 
veteran multiple examinations in connection with the claim, 
the Board finds that a reasonable person would have known the 
general requirements necessary to establish a higher rating.  
Therefore, the Board concludes that failure to provide 
adequate notice did not affect the essential fairness of the 
adjudication.  See Sanders, 487 F.3d at 889. 

Since the RO assigned the 20 percent rating at issue here for 
the veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In any event, it is noted that the veteran was given proper 
notice in a March 2006 letter and was given ample opportunity 
to respond. No response was received.

In light of the foregoing, the Board finds that the VCAA 
notification requirements are satisfied.  The Board, 
therefore, concludes that VA has discharged its duty to 
notify.  See Pelegrini II, supra; Vazquez-Flores, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has indicated 
that he receives all his medical treatment from VA; thus, 
there are no private medical records available.  The veteran 
has at no time referenced any outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
December 2004 and September 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 and 2006 VA 
examination reports are thorough and address all elements 
necessary for application of the ratings criteria, as 
discussed below.  The examinations in this case are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 20 percent for traumatic arthritis of the left 
knee.  For the reasons that follow, the Board concludes that 
an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999);  see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran had VA examinations in December 2004 and 
September 2006 in which the current disability was identified 
as residuals of a left knee injury with arthritis. Arthritis 
was confirmed by X-rays at the December 2004 examination and 
at VA treatment in March 2005.  Specifically, the March 2005 
X-rays revealed prominent degenerative arthritic changes in 
the medial compartment with moderate narrowing of the joint 
space and mild marginal spurring.  

The veteran's left knee arthritis is rated under Diagnostic 
Code (DC) 5010 (traumatic arthritis)-5260 (limitation of knee 
flexion).  See 38 C.F.R. § 4.71a.  Traumatic arthritis is 
rated on limitation of motion of affected parts, as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  The maximum rating available under DC 5003 is 20 
percent, which the already veteran receives.  Id.  
Accordingly, a higher rating is available only under the 
criteria for limitation of motion, as provided by the 
Diagnostic Codes that rate the knee, specifically DCs 5260 
and 5261.  See 38 C.F.R. § 4.71a.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, 
Plate II.  Limitation of knee flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.  
Limitation of knee extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint.  
VAOPGCPREC 09-04 (Sept. 17, 2004).

Range of motion in the veteran's left knee was measured at 
the December 2004 and September 2006 VA examinations.  At 
both examinations, the examiner found that the veteran had a 
left knee range of motion of 120 degrees active flexion and 0 
degrees extension.  The veteran reported pain on motion 
throughout the entire range of motion.  With repeated motion, 
there was no additional loss of range of motion.  These 
results show that the veteran does not meet the criteria for 
a compensable rating under either limitation of flexion or 
extension.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  As such, 
he is entitled to no more than a 20 percent rating in 
recognition of the X-ray findings of arthritis with 
noncompensable limitation of motion; the veteran is currently 
in receipt of such a rating.

Now, the Board must consider other possible avenues for a 
higher rating.  The VA Office of General Counsel has provided 
guidance concerning increased rating claims for knee 
disorders.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under DCs 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-
97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DCs 5260 or 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  In 
VAOPGCPREC 9-98 (Aug. 14, 1998), the General Counsel also 
held that if a veteran has a disability rating under DC 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Under DC 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating for impairment with 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating for impairment with severe recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 
5257.

In his February 2006 VA Form 9, the veteran argues that he 
has instability as well as subluxation.  However, while the 
veteran did complain of occasional instability at the 
September 2006 VA examination, the examiner specifically 
noted based on the physical exam that there was no 
instability present.  Likewise, an October 2004 orthopedic 
consultation report reflects no findings of instability, 
although it does indicate the veteran had been wearing a knee 
brace.  Orthopedic consultation reports from January and 
April of 2004 also show no objective findings of instability.  
Moreover, the medical evidence of record is negative for 
recurrent subluxation.  As such, the Board concludes that a 
rating is not warranted under DC 5257.

Knee impairment with cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, DC 5259 rates surgically removed cartilage.  The 
Board acknowledges that in his VA Form 9 the veteran 
complains of swelling in his knee; however he has not been 
diagnosed with any cartilage disorders.  The December 2004 
and September 2006 VA examinations and his VA treatments have 
not revealed a cartilage disorder in the left knee.  As a 
result, the Board concludes that a rating under DCs 5258 or 
5259 is not warranted. 

The Board has considered the other applicable Diagnostic 
Codes for knee disabilities (5256, 5262, 5263).  The evidence 
does not show that the veteran has ankylosis, tibia or fibula 
impairment, or genu recurvatum.  Further consideration of the 
remaining Diagnostic Codes for knee disabilities is not 
warranted.

The Board is mindful of the veteran's contention that he 
should be entitled to a higher rating for his left knee 
disability.  As noted above, the veteran asserts, among other 
things, that he experiences pain in his knee, walks with a 
limp, and has difficulty climbing stairs.  See Washington, 
supra.  The Board has considered the DeLuca criteria 
previously discussed.  See DeLuca, supra.  The veteran's 
current rating under DC 5010, and DC 5003 by extension, 
require the presence of objective painful motion, such as 
swelling and muscle spasm.  At the December 2004 VA 
examination, the examiner noted pain, tenderness and soreness 
throughout the entire range of motion from 0 degrees to 120 
degrees.  Resisted motion increased the level of pain from 
mild to mild-to-moderate.  At the September 2006 VA 
examination, the veteran again reported pain throughout the 
range of motion from 0 degrees to 120 degrees.  Against 
resistance, pain was increased.  It was noted that the 
veteran had point tenderness along the lateral and medial 
joint lines and the posterior aspect of the knee.  These 
findings of functional loss due to painful motion form the 
basis of his currently assigned 20 percent rating.  
Accordingly, the Board finds that a higher rating under the 
DeLuca criteria for the same symptoms is not warranted.  See 
38 C.F.R. § 4.14.  

Finally, the Board has considered the rule of Hart, supra. 
The evidence does not show that the veteran's symptoms have 
risen to the level for a rating in excess of 20 percent at 
any time during the period on appeal.  Therefore, the Board 
concludes that staged ratings are inapplicable.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for traumatic arthritis of the left knee. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the left knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


